DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed October 22, 2020.  Claims 1, 2, 4, 6, 7, 9-18, and 22-25 are currently pending, of which claims 1, 10, 14, 17, and 18 are currently amended. Claims 3, 5, and 8 have been cancelled and claims 19-21 were previously cancelled. Claims 24 and 25 is newly presented.

Response to Arguments
Rejections Under 35 USC 112
Applicant has amended the claims at issue and the rejections of claims 1-18 and 22 have therefore been withdrawn. With regards to the rejection of claim 23, Examiner has removed this rejection as well but notes that the only support for this limitation is labeling an “edit mode” (and removing said label when the edit mode ends) and respectfully notes the section on claim interpretation below.

Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered and are moot. Specifically, Applicant has amended the claims at issue and argues that the amendments overcome the previously cited art, specifically with regards to the “second input” because “Kocienda never explains how the transition back from the second size to first size occurs”. See Remarks 10-11. In light of these amendments, new reference Jeon has been introduced. Jeon discloses a user interface with a grid of See Jeon Figs. 2-4A, 5C, and paras. [0041-42] and [0053].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action. 
Claim Interpretation
Claim 23 recites “wherein the user interface screen outputs a screen name in response to the first input…” (emphasis added). Applicant’s disclosure is very limited with regards to the scope of this screen name. There is no support for any more specific definition, such as labeling individual screen names. The disclosure only provides for displaying that “Edit Mode” as the user is arranging/rearranging icons on the display. The name of the screen does not change based on what is displayed, but only given that “Edit Mode” title when the edit mode is entered. See Specification Fig. 3 and paras. [0028-29]. This is the only interpretation that can and will be given to the claim.
Claim 24 recites “wherein the user interface screen minimizes the grid…” (emphasis added). Applicant’s disclosure is very limited as support is given merely to the size of the grid getting smaller. While this is a minimization per se, this is the most the scope of the claims allow to be concluded. See Specification Fig. 3 and para. [0026]. Based on the language of the specification and the broad potential applicability of the term “minimization”, Examiner encourages Applicant to recite a more general smaller/size reduction of the grid as a whole. That is the extent of the support from the disclosure and that is the interpretation that will be given to the claim.
Examiner’s Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9-14, 17, 18, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publication No. 2013/0111403) and .
As per claim 1, Nakamura teaches a multimedia system in a vehicle, comprising:
a display in the vehicle configured to output information related to a user interface screen of the multimedia system, wherein the user interface screen includes a plurality of icons located in a fixated area of a grid, wherein [each of the icons] are indicative of a single application of the multimedia system (See Nakamura Figs. 2, 4, 5, and paras. [0029], [0032], [0039]: vehicle display with icons in fixed rows and columns); and
a processor in communication with the display and programmed to: in response to a first input from a user, allow an arrangement of the plurality of icons on the user interface screen and adjust an original size of [each of the plurality of icons to a smaller size, wherein all icons of the user interface screen are adjusted to the smaller size until a second input]; move the smaller icons to snap and move to the fixated area of the grid of the user interface screen to where the smaller icons will be arranged as the original size, [set the arrangement of the plurality of icons and adjust the smaller size icons to the original size plurality of icons, and output the original size plurality of icons on the display, wherein all icons of the user interface screen are outputted to the original size] (See Nakamura Figs. 5-7 and paras. [0041-43] and [0057]: icon display can snap icons from grid to the user’s finger/touch point location, icons can be rearranged).
 each of the plurality of icons to a smaller size, wherein all icons of the user interface screen are adjusted to the smaller size until a second input, nor does Nakamura explicitly teach the plurality of icons themselves all being the same original size and the smaller size.
Additionally, Nakamura does not explicitly teach and in response to the second input from a user activating an icon, wherein the second input is indicative of completion of the arrangement... set the arrangement of the plurality of icons and adjust the smaller size icons to the original size plurality of icons, and output the original size plurality of icons on the display, wherein all the plurality of icons of the user interface screen are outputted to the original size.
Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A, 5C, and paras. [0041-42] and [0053]: user can enter an edit mode by selecting the edit function, which makes all of the icons smaller on the grid of icons. While in this edit mode, the user can rearrange icons on the grid. Additionally, Fig. 5C shows that a feature can be used that can at least save or cancel the proposed changes to the layout, which is a second input that occurs after the movement/rearranging of the icons).
Moreover, while Nakamura teaches a variety of icons, Nakamura is not explicit about the functionality of these individual icons. Therefore, Jeon further teaches wherein each of the icons are indicative of a single application of the multimedia system (See Jeon Figs. 3-4A and para. [0025]: items/icons displayed for various applications on the device).


As per claim 4, Nakamura/Jeon teaches wherein the processor is further programmed to revert the arrangement when a threshold time is exceeded that the processor does not receive the second input from a user (See Nakamura Fig. 4 and para. [0052]: can unlock the IDW and revert the arrangements to pre-move IDW after stand-by time has elapsed).

As per claim 6, Nakamura does not explicitly teach wherein the original size of the icons is more than 50% larger than the smaller size icons.
Jeon teaches these limitations of the claim (See Jeon Fig. 4A: icons in resize mode appear smaller in size compared to the original icon sizes)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claim 7, Nakamura does not explicitly teach wherein the original size of the icons is more than 25% larger than the smaller size icons.
Jeon teaches these limitations of the claim (See Jeon Fig. 4A: icons in resize mode appear smaller in size compared to the original icon sizes)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claim 9, Nakamura/Jeon further teaches wherein the first input from the user and the second input from the user are different types of inputs (See Nakamura Fig. 4 and paras. [0039], [0046], and [0048]: first input of finger approaching careen and locking the icon display, and subsequent input to manipulate icons).

As per claim 10, the claim is directed to a method that implements the same features as the multimedia system of claim 1, and is therefore rejected for at least the same reasons therein.

As per claim 11, Nakamura does not explicitly teach expanding the plurality of icons on the first page from the smaller size of the icon to the original size of the icon in response to a second input.
Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A, 5C, and paras. [0037] and [0041-42]: user can enter an edit mode by selecting the edit function, which makes all of the icons smaller on the grid of icons. While in this edit mode, the user can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claim 12, Nakamura does not explicitly teach wherein the method further includes outputting an indicator in response to the first input.
Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A and paras. [0041-42]: user can enter an edit mode by selecting the edit function, which makes all of the icons smaller on the grid of icons. While in this edit mode, the user is presented with a drop table region and the shifted/shrunken item display region. This “indicates” to the user that the edit mode is active)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claim 13, Nakamura does not explicitly teach wherein the method further includes removing the indicator in response to a second input.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claim 14, while Nakamura teaches wherein the method further includes [expanding the plurality of icons from the smaller size to the original size] in response to the threshold time being exceeded (See Nakamura Fig. 4 and para. [0052]: can unlock the IDW and revert the arrangements to pre-move IDW after stand-by time has elapsed), Nakamura does not explicitly teach expanding the plurality of icons from the smaller size to the original size.
Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A, 5C, and paras. [0037] and [0041-42]: user can enter an edit mode by selecting the edit function, which makes all of the icons smaller on the grid of icons. While in this edit mode, the user can rearrange icons on the grid. Additionally, Fig. 5C shows that a feature can be used that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claims 17 and 18, the claims are directed to a device that implements the same features as the system of claims 1 and 4, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 22, Nakamura/Jeon further teaches wherein the plurality of icons includes all of the icons on the user interface (See Nakamura Figs. 4-7 and para. [0043]: plurality of icons on a display, all of which are being moved and manipulated).

As per claim 24, Nakamura does not explicitly teach wherein the user interface screen minimizes the grid upon the first input and until the second input.
Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A, 5C, and paras. [0041-42]: user can enter an edit mode by selecting the edit function, which makes all of the icons smaller on the grid of icons. While in this edit mode, the user can rearrange icons on the grid).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

As per claim 25, Nakamura does not explicitly teach wherein the second input includes activation of an icon associated with completion of arrangement, wherein the icon associated with completion of the arrangement is different than the plurality of icons.
Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A, 5C and para. [0053]: when rearranging icons, the user has an option to at least save or cancel the rearrangement results and this could reasonably be applied to the movements and rearrangement of icons in Fig. 4A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Jeon for at least the same reasons as discussed above in claim 1.

Claims 2, 6, 7, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Jeon as applied above, and further in view of Kocienda et al. (U.S. Publication No. 2016/0062598; hereinafter “Kocienda”).
As per claim 2, while Nakamura/Jeon teaches a long touch in one aspect of the invention (See Jeon Fig. 6A  and para. [0056], Nakamura/Jeon does not explicitly teach wherein the first input from the user is a press-and-hold of the icon on the display.
Kocienda teaches these limitations of the claim (See Kocienda para. [0217]: input can exceed duration threshold to activate rearrangement).


As per claim 6, the claim recites wherein the original size of the icons is more than 50% larger than the smaller size icons.
While Nakamura/Jeon was cited above to teach these limitations of the claim even if Nakamura/Jeon were not to teach these limitations, Kocienda teaches these limitations of the claim as well (See Kocienda Figs. 8A-8B and para. [0220]: icons in resize mode appear at least half the size of the original icon sizes)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura/Jeon with the teachings of Kocienda for at least the same reasons as discussed above in claim 2.

As per claim 7, the claim recites wherein the original size of the icons is more than 25% larger than the smaller size icons.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura/Jeon with the teachings of Kocienda for at least the same reasons as discussed above in claim 2.

As per claim 12, the claim recites wherein the method further includes outputting an indicator in response to the first input.
While Nakamura/Jeon was cited above to teach these limitations of the claim even if Nakamura/Jeon were not to teach these limitations, Kocienda teaches these limitations of the claim as well (See Kocienda para. [0219]: “may display an indication that the device is operating in the user interface configuration mode (i.e., that the displayed user interface may be reconfigured)”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura with the teachings of Kocienda for at least the same reasons as discussed above in claim 1.

As per claim 13, the claim recites wherein the method further includes removing the indicator in response to a second input.
While Nakamura/Jeon was cited above to teach these limitations of the claim even if Nakamura/Jeon were not to teach these limitations, Kocienda teaches these 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura/Jeon with the teachings of Kocienda for at least the same reasons as discussed above in claim 2.

As per claim 16, while Nakamura/Jeon teaches a long touch in one aspect of the invention (See Jeon Fig. 6A  and para. [0056], Nakamura/Jeon does not explicitly teach wherein the first input from the user is a press and hold.
Kocienda teaches these limitations of the claim (See Kocienda para. [0217]: input can exceed duration threshold to activate rearrangement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nakamura/Jeon with the teachings of Kocienda for at least the same reasons as discussed above in claim 2.

Claim 15Nakamura/Jeon as applied above, and further in view of Kosaka (U.S. Publication No. 2016/0034131).
As per claim 15, while Nakamura/Jeon teaches the press-and-hold of the icon, Nakamura/Jeon does not explicitly teach wherein the threshold time is two or more seconds.
Kosaka teaches this limitation of the claim (See Kosaka para. [0047]: threshold touch time value can be 1.0 seconds, or any other values that can be implemented, which one of ordinary skill in the art would recognize could be 2 or more seconds).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the press-and-hold inputs of Nakamura/Jeon with the threshold of Kosaka. One would have been motivated to combine these references because both references disclose temporal thresholds to trigger touch inputs, and Kosaka enhances the system of Nakamura/Jeon by allowing for a specific range of thresholds to be implemented as the user of Nakamura/Jeon desires.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Jeon as applied above, and further in view of Forster et al. (U.S. Publication No. 2016/0357358; hereinafter “Forster”).
As per claim 23, while Nakamura/Jeon teaches indicators and wherein the user interface screen outputs [a screen name] in response to the first input, and removes [the screen name] in response to the second input. (Jeon teaches these limitations of the claim (See Jeon Figs. 2-4A and paras. [0041-42]: user can enter an edit mode by selecting the edit function, which makes all of the icons smaller on the grid of icons. While in this edit mode, the user is presented with a drop table region and the shifted/shrunken item display region. This “indicates” to the user that the edit mode is active), Nakamura/Jeon does not explicitly teach a/the screen name as the indicator.
Forster teaches these limitations of the claim (See Forster Fig. 6C and paras. [0182-183]: text-based indicators for particular windows/screens).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the indicators of Nakamura/Jeon with the names/text of Forster. One would have been motivated to combine these references because both references are directed to interacting with desktop windows and icons, and Forster enhances the user experience by allowing the user to further easily identify the status of the rearrangement modes of Nakamura/Jeon with a common indication technique (text).








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chaudhri et al. (U.S. 2009/0058821) discloses icons displayed on a grid that can change their size when entering a rearrangement mode. The icons here get larger as opposed to the claimed smaller size (See Chaudhri Fig. 5 and para. [0061]).

Lee (U.S. 2013/0237288), Prasad (U.S. 8,769,431 B1), and Bae et al. (U.S. 2014/0351761) all teach a mini/mirror mode on a device screen that allows the user to interact with the interface in a partial version of the display. One of ordinary skill would understand that applying common UI icon rearrangement techniques to these smaller grids could certainly be obvious.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2142